                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAN VAN DUSEN,                                      Case No. 16-cv-04976-EMC
                                   8                    Plaintiff,
                                                                                             ORDER ADOPTING REPORT AND
                                   9             v.                                          RECOMMENDATION TO DISMISS
                                  10     CATHERINE D. PURCELL, et al.,                       Docket No. 30
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Judge Beeler’s report and recommendation (“R&R”) to

                                  14   dismiss this case for lack of subject matter jurisdiction. See Docket No. 30. Pro se Plaintiff Jan

                                  15   Van Dusen filed a timely objection to the R&R on March 25, 2019. Docket No. 32 (“Objection”).

                                  16   For the reasons discussed below, the Court finds Judge Beeler’s report is well reasoned and that

                                  17   the objection thereto is without merit for the reason stated in the R&R and those stated below.

                                  18          Ms. Van Dusen, a lawyer, brought this lawsuit challenging the decision of the State Bar of

                                  19   California to suspend her license to practice law as a result of her conviction for animal cruelty.

                                  20   See Docket No. 29 (“Am. Compl.”). The R&R recommended dismissal of the complaint without

                                  21   leave to amend because under the Rooker-Feldman doctrine, a “plaintiff cannot collaterally attack

                                  22   the state-bar disciplinary actions in federal court.” R&R at 2 (citing Mothershed v. Justices of

                                  23   Supreme Court, 410 F.3d 602, 604 (9th Cir. 2005)). As the United States Supreme Court and the

                                  24   Ninth Circuit have explained:

                                  25                  United States district courts . . . have subject-matter jurisdiction over
                                                      general challenges to state bar rules, promulgated by state courts in
                                  26                  nonjudicial proceedings, which do not require review of a final
                                                      state-court judgment in a particular case. They do not have
                                  27                  jurisdiction, however, over challenges to state-court decisions in
                                                      particular cases arising out of judicial proceedings even if those
                                  28                  challenges allege that the state court’s action was unconstitutional.
                                   1   Mothershed, 410 F.3d at 606–07 (quoting D.C. Court of Appeals v. Feldman, 460 U.S. 462, 486

                                   2   (1983)). Judge Beeler observed that although Ms. Van Dusen’s complaint appeared to raise

                                   3   claims regarding general deficiencies in state-bar practices, “at its core, the complaint challenges

                                   4   the interim suspension” ordered against her. Docket No. 14 at 4. Accordingly, the court lacked

                                   5   subject-matter jurisdiction over the case. Id.

                                   6          In her objection, Ms. Van Dusen concedes that “portions of my prayer requesting [relief]

                                   7   for myself personally violated the Rooker-Feldman doctrine.” Id. at 2. However, she contends

                                   8   that her complaint also raises a general challenge to state-bar practices, and therefore asks the

                                   9   Court to allow her to amend the complaint to focus solely on the general challenge while

                                  10   removing any claims based on her particular case. Id. at 3.

                                  11          Ms. Van Dusen is correct that if she were to amend the complaint to raise only a general

                                  12   challenge to state-bar practices, her claim would not be foreclosed by the Rooker-Feldman
Northern District of California
 United States District Court




                                  13   doctrine. See Mothershed, 410 F.3d at 607 (“[A] general attack on a [state bar’s] rules may be

                                  14   heard by lower federal courts.”) (citation omitted). Nevertheless, amendment would be futile

                                  15   because of the Younger doctrine. Under that doctrine, “abstention in favor of state judicial

                                  16   proceedings is required if the state proceedings (1) are on-going, (2) implicate important state

                                  17   interests, and (3) provide the plaintiff an adequate opportunity to litigate federal claims.” Hirsh v.

                                  18   Justices of the Supreme Court, 67 F.3d 708, 712 (9th Cir. 1995). Judge Beeler has explained that

                                  19   Younger abstention bars consideration of Ms. Van Dusen’s general challenge here because all

                                  20   three factors are present: Ms. Van Dusen’s attorney disciplinary proceedings are ongoing, those

                                  21   proceedings implicate important state interests, and she has an adequate opportunity to address her

                                  22   federal constitutional claims in her state court proceedings. Docket No. 14 at 5.

                                  23          Ms. Van Dusen objects that Younger abstention does not apply here because the State Bar

                                  24   has already rendered a final decision to suspend her, so her state proceedings are no longer

                                  25   “ongoing.” See Am. Compl. ¶ 4. This argument misapprehends the law. “Younger abstention

                                  26   requires that the federal courts abstain when state court proceedings were ongoing at the time the

                                  27   federal action was filed.” Beltran v. State of Cal., 871 F.2d 777, 782 (9th Cir. 1988) (emphasis

                                  28   added); Canatella v. State of California, 304 F.3d 843, 850 (9th Cir. 2002); see 17B Charles Alan
                                                                                         2
                                   1   Wright et al., Federal Practice and Procedure § 4253 (3d ed. 2007) (“Younger v. Harris and its

                                   2   companion cases went to great pains to make it clear that the rules there laid down applied only if

                                   3   there was a prosecution pending in state courts at the time the federal proceeding was begun.”).

                                   4   Because Ms. Van Dusen’s disciplinary proceedings were still pending when this federal suit was

                                   5   filed in 2016, Younger abstention applies to bar her claims even though the proceedings have now

                                   6   concluded.

                                   7          Also unavailing is Ms. Van Dusen’s assertion that she did not or will not have an adequate

                                   8   opportunity to litigate her federal claims in state court. She believes that she will not have the

                                   9   benefit of an impartial forum in state court “because the California Supreme Court is a real party

                                  10   in interest in any complaint against the State Bar of California.” Objection at 4. To be sure,

                                  11   Younger “abstention is inappropriate in the ‘extraordinary circumstance’ that the state tribunal is

                                  12   incompetent by reason of bias.” Hirsch, 67 F.3d at 713 (citation omitted). But “one who alleges
Northern District of California
 United States District Court




                                  13   bias must overcome a presumption of honesty and integrity in those serving as adjudicators.” Id.

                                  14   (quoting Nenneally v. Lungren, 967 F.2d 329, 333 (9th Cir. 1992)). Ms. Van Dusen has not

                                  15   alleged any facts to overcome that presumption. See Allegrino v. State of California, No. C06-

                                  16   05490 MJJ, 2007 WL 1450312, at *7 (N.D. Cal. May 14, 2007) (holding that a “Plaintiff’s

                                  17   threadbare allegations regarding bias of the State Bar Court judges, even if true, would be

                                  18   insufficient to overcome the presumption of honesty and integrity” for the purposes of establishing

                                  19   an “extraordinary circumstance” precluding Younger abstention). Accordingly, this Court is

                                  20   required to abstain from reviewing her claims, even if they are general challenges to state-bar

                                  21   practices.

                                  22          The Court therefore OVERRULES Ms. Van Dusen’s objection, and adopts Judge Beeler’s

                                  23   R&R as the order of the Court. The action is hereby DISMISSED without leave to amend. This

                                  24   order disposes of Docket No. 30. The Clerk of the Court is ordered to close the file.

                                  25          IT IS SO ORDERED.

                                  26   Dated: May 1, 2019

                                  27                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  28                                                     United States District Judge
                                                                                         3
